IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        Nos. 120,747
                                             121,048

                                     STATE OF KANSAS,
                                         Appellee,

                                              v.

                                   THOMAS C. GRIFFIN II,
                                       Appellant.


                               SYLLABUS BY THE COURT

1.
       The Uniform Mandatory Disposition of Detainers Act (UMDDA), K.S.A. 2019
Supp. 22-4301 et seq., provides an intrastate procedure for persons incarcerated in
Kansas penal or correctional institutions to request final disposition of other criminal
charges pending within the state. It is a statutory right, not a constitutional one.


2.
       Once an inmate's request for disposition of detainer complies with statutory
requirements and is received by the appropriate district court and county attorney from
the Secretary of Corrections, the UMDDA gives the State 180 days to bring the pending
criminal charge to trial unless that time is extended in accordance with statutory
provisions. Otherwise, the court loses jurisdiction over the untried charge.


3.
       To be complete, a written request for disposition of detainer under the UMDDA
imposes responsibilities on both the inmate and prison officials, so when a court applies
the UMDDA it examines the actions or inactions of both.


                                               1
4.
        When an inmate does not allege misfeasance or malfeasance by prison officials in
the performance of their UMDDA duties, the statute's 180-day time requirement begins
when an inmate's compliant request for final disposition is received by the appropriate
district court and county attorney from the Secretary of Corrections.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed April 10, 2020.
Appeal from Douglas District Court; PAULA B. MARTIN, judge. Opinion filed January 29, 2021.
Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district court is
affirmed.


        Randall L. Hodgkinson, of Kansas Appellate Defender Office, was on the briefs for appellant.


        Kate Duncan Butler, assistant district attorney, Charles E. Branson, district attorney, and Derek
Schmidt, attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        BILES, J.: Thomas C. Griffin II appeals his conviction for methamphetamine
possession after pleading no contest to that offense. He argues the district court lost
jurisdiction before he entered his plea because he was not brought to trial as required by
the Uniform Mandatory Disposition of Detainers Act, K.S.A. 2019 Supp. 22-4301 et seq.
He does not claim prison officials acted inappropriately to thwart his efforts to invoke the
UMDDA. Both the district court and a Court of Appeals panel rejected Griffin's claim.
State v. Griffin, No. 120,747, 2020 WL 1814297, at *1 (unpublished opinion) ("Because
a trial was set within 180 days of [receipt of the request by the district court and district
attorney], the district court properly denied Griffin's motion to dismiss for violation of the
Act."). We affirm.



                                                     2
       The UMDDA plainly measures its 180-day requirement from the date the
appropriate district court and county attorney receive a certification of the inmate's
compliant request from the Secretary of Corrections. But Griffin claims his own
substantial compliance should start the 180-day period without regard for the time it
might legitimately take prison officials to perform their UMDDA duties. We hold his
argument is without merit under the statutory scheme, K.S.A. 2019 Supp. 22-4301 et
seq., and our caselaw. See, e.g., State v. Burnett, 297 Kan. 447, 301 P.3d 698 (2013).
Griffin's 180 days began with the certification's undisputed date of receipt by the district
court from the Secretary.


                        FACTUAL AND PROCEDURAL BACKGROUND

       The State charged Griffin in Douglas County with driving with a suspended
license and multiple drug and drug-paraphernalia possession offenses. Shortly after these
charges were filed, he was committed to the Kansas Department of Corrections on an
earlier criminal sentence imposed in another county.


       On June 27, 2018, Griffin filed a pro se pleading he entitled "K.S.A. 22-4301
Request for Mandatory Disposition of Detainer Act." He asked the Douglas County
District Court to "grant a final disposition of any untried . . . complaint" pending against
him in the county within 180 days. This document stated Griffin was an inmate at Norton
Correctional Facility serving a 43-month sentence with 20% good-time credit and a
"projected outdate of 10/18/2020." He addressed his request to the district court, district
attorney, and Secretary of Corrections. But the document's certificate of service only
showed service on the district court and district attorney. By letter dated July 3, 2018, the
Douglas County District Attorney's office advised Griffin it had received his June 27
request and noted he needed to contact prison officials to "request the proper documents
be prepared and delivered."

                                              3
       On July 18, 2018, the Douglas County District Court filed a document received
from the Secretary of Corrections, executed by both Griffin and a Norton Correctional
Facility records clerk. It included Griffin's statement giving his commitment date, his
sentence, his postrelease supervision term, the time served on the sentence, the time
remaining on the sentence, and actions taken by the Kansas Parole Board. The records
clerk confirmed those statements based on her review of Griffin's records with the
Department of Corrections. In a separate document signed by Griffin, he stated he was
applying to the district attorney to either drop the detainer or try him within the statutorily
prescribed time. This separate document showed July 6 as a "Date of Application" and
"06/18/2018" as a "Date of Issue"—which actually was July 18, 2018.


       On November 15, 2018, the Douglas County District Court held a preliminary
hearing during which it bound Griffin over for trial on the Douglas County charges. It set
trial for January 7, 2019, based on January 14 as the deadline "date for speedy trial." The
court set a January 3 status conference.


       A day before the status conference, Griffin moved to dismiss his criminal charges,
arguing the State failed to bring him to trial within the 180 days required by the
UMDDA. He claimed the time started running earlier than July 18—on either June 27,
the date of his pro se request, or July 6, the date he executed the documents ultimately
certified and filed with the district court. He argued he had substantially complied with
what the UMDDA required from him by either date. In his view, his personal substantial
compliance shifted the burden to corrections officials and triggered the 180 days without
regard for the time it might take prison officials to perform their UMDDA duties. He
argued prison officials could not deprive him of his right to be tried within the UMDDA's
time frame by the delay attributable to the actions imposed on them to certify his request.


                                              4
       The district court heard Griffin's motion to dismiss on January 16 and denied it the
same day. The court ruled the 180-day clock began when the court received the
Secretary's certification, i.e., July 18, and that set the UMDDA deadline as January 14,
2019. The court rejected his argument that prison officials necessarily would have known
about his UMDDA request when he asked for postage to mail the pro se documents, or
when the document executed by Griffin and the records clerk was forwarded to the
Secretary for ultimate submission to the district court and district attorney.


       Two days after that ruling, January 18, Griffin pled no contest to one count of
possession of methamphetamines in exchange for the State dismissing the remaining
counts and agreeing to join Griffin's request for a downward durational departure. The
court accepted the plea and found Griffin guilty. In February 2019, the court granted him
a downward durational departure and sentenced him to 15 months' imprisonment. It
ordered the sentence to run consecutive to those in three other cases.


       Griffin filed two appeals that were consolidated. They presented only one
argument: The district court lost jurisdiction under the UMDDA because Griffin had
taken all steps within his power no later than July 6, 2018, to invoke his speedy trial
rights. A Court of Appeals panel held there was no UMDDA violation. Griffin, 2020 WL
1814297, at *3-4.


       The panel noted the UMDDA's plain language starts the 180-day clock when the
certificate is received from the Secretary of Corrections by the appropriate district court
and county attorney. It agreed July 18, 2018, was that date of receipt. The panel
acknowledged our caselaw allows an inmate's substantial compliance with the UMDDA
to trigger its time requirements earlier when "a public official's negligence" thwarts an
inmate's effort to invoke the UMDDA's speedy trial rights, but it distinguished that
circumstance because in this case both Griffin and the Secretary "substantially
                                            5
complie[d]" with the UMDDA. Griffin, 2020 WL 1814297, at *3. The panel further
observed Griffin actually entered his plea after January 14, but held this was of no
consequence because it "presum[ed] that the time to deal with [the motion to dismiss]
filed by the defendant only shortly before trial should be charged against the defendant."
2020 WL 1814297, at *4.


       We granted Griffin's petition for review, challenging the panel's rejection of his
claim that an inmate's substantial compliance triggers the 180-day statutory deadline
without regard for the time it might legitimately take prison officials to perform their
UMDDA duties. His petition does not argue the panel erred in how it addressed the time
after January 14 to hear Griffin's motion to dismiss and accept his plea.


       Jurisdiction is proper for this petition for review. See K.S.A. 20-3018(b)
(providing for petitions for review of Court of Appeals decisions); K.S.A. 60-2101(b)
(Supreme Court has jurisdiction to review Court of Appeals decisions upon petition for
review); K.S.A. 2019 Supp. 22-3602(a) (no right to appeal judgment of conviction
entered upon plea except to raise "jurisdictional or other grounds going to the legality of
the proceedings").


                                   STANDARD OF REVIEW

       We are asked to interpret and apply the UMDDA based on undisputed material
facts. Statutory interpretation and a determination of jurisdiction involve questions of law
over which the scope of review is unlimited. Burnett, 297 Kan. at 451. When interpreting
a statute, a court begins with legislative intent. The best and safest rule for discerning that
intent is the statute's plain language. A court does not move on to consider tools of
statutory construction unless the statutory language is unclear or ambiguous. State v.
Davis, 312 Kan. 259, 267, 474 P.3d 722 (2020).

                                              6
       A court construes criminal statutes strictly in the defendant's favor, and any
reasonable doubt about a statute's meaning must be decided in the accused's favor. But
this is subordinate to the rule that judicial interpretation must be reasonable and sensible
to effect legislative intent. Burnett, 297 Kan. at 451.


                                          ANALYSIS

       The UMDDA is a Kansas intrastate procedure permitting persons imprisoned in
the state to request final disposition of other Kansas charges pending against them. Sweat
v. Darr, 235 Kan. 570, Syl. ¶ 3, 684 P.2d 347 (1984); K.S.A. 2019 Supp. 22-4301(a). It is
a statutory right, not a constitutional one. Burnett, 297 Kan. at 453. When "a prosecution
is pending against an accused confined in a state penal institution for another offense, the
definition of speedy trial and the procedure for relief are governed solely by the
provisions of the act." State v. Calderon, 233 Kan. 87, 95-96, 661 P.2d 781 (1983).


       The UMDDA's purpose is "to prevent indefinite suspension of pending criminal
charges while a prisoner is incarcerated on other charges" and "to prevent delays in the
administration of justice by placing an obligation on the courts to hear cases within a
reasonable amount of time." Burnett, 297 Kan. at 453. For an inmate in Department of
Corrections' custody to make such a request, it "shall be in writing, addressed and
delivered to the court in which the . . . complaint is pending, to the county attorney
charged with the duty of prosecuting it and to the secretary of corrections. Such request
shall set forth the place of imprisonment." K.S.A. 2019 Supp. 22-4301(a).


       But the inmate's request must flow through the Secretary of Corrections, so once
the Secretary receives the inmate's request, the Secretary must "promptly" inform the
inmate in writing of "the source and nature of any untried indictment, information,

                                              7
motion to revoke probation or complaint against such inmate of which the Secretary has
knowledge or notice, and of such inmate's right to make a request for final disposition
thereof." K.S.A. 2019 Supp. 22-4301(b). The Secretary must also "promptly" certify the
statutorily required information to the district court and county attorney. K.S.A. 2019
Supp. 22-4302. For crimes committed after the Kansas Sentencing Guidelines Act's 1993
effective date, such as Griffin's, the Secretary must certify the length of time the inmate
has served on the sentence's prison portion, any earned good time, and the projected
release date to begin the postrelease supervision term. K.S.A. 2019 Supp. 22-4302(b).


       Finally, the Secretary must promptly "send by registered or certified mail, return
receipt requested, one copy of the request and certificate to the court and one copy to the
county attorney to whom it is addressed." K.S.A. 2019 Supp. 22-4302(c). Once those
documents are received, the UMDDA then places time constraints on the State's ability to
pursue the inmate's criminal complaint:


               "(b)(1) Following the receipt of the certificate by the court and county attorney
       from the secretary of corrections, the indictment, information or complaint shall be
       brought to trial, or the motion to revoke probation shall be brought for a hearing:


               (A) If the inmate has one detainer, within 180 days;


               (B) if the inmate has detainers from multiple jurisdictions, the first
               detainer shall be brought within 180 days and each subsequent detainer
               shall be brought within 180 days after return of the inmate to the
               secretary or transportation of the inmate to the jurisdiction following
               disposition of a previous detainer; or




                                                    8
               (C) within such additional time as the court for good cause shown in
               open court may grant." (Emphasis added.) K.S.A. 2019 Supp. 22-
               4303(b)(1).


       But the time calculation does not run "any time during which a continuance or
delay has been requested or agreed to by the inmate or the inmate's attorney[,]" during
which a motion to determine the inmate's competency is pending, or during which the
inmate is determined incompetent to stand trial. K.S.A. 2019 Supp. 22-4303(b)(2)-(3).
Otherwise, failure to bring the case to trial within the required time under the UMDDA is
fatal to the prosecution: "If, after receipt of such certificate, the . . . complaint is not
brought to trial within the time period specified in this subsection, . . . no court of this
state shall any longer have jurisdiction thereof, nor shall the untried . . . complaint be of
any further force or effect, and the court shall dismiss it with prejudice." K.S.A. 2019
Supp. 22-4303(b)(4). See Pierson v. State, 210 Kan. 367, 375-76, 502 P.2d 721 (1972)
(holding trial court properly dismissed charges when the State failed to try inmate within
the time limitation after inmate complied with all the UMDDA's requirements).


       Griffin challenges his start date for calculating the 180 days. He claims his time
began earlier than the date of the certificate's receipt by the district court and county
attorney by focusing only on his actions in the request process. But to be complete, a
UMDDA request requires contributions from both the inmate and corrections officials, so
the caselaw applying the UMDDA examines both. See Sweat, 235 Kan. at 579 (no
substantial compliance when defendant failed to show prison officials' misfeasance or
malfeasance in mistakenly addressing request, which task was not their responsibility);
Burnett, 297 Kan. at 455 (inmate's otherwise valid request may be deemed substantial
compliance with the UMDDA's requirements if the defects resulted from misfeasance or
malfeasance of prison officials).


                                                  9
       Any exception to statutory compliance requires a court to first decide whether the
inmate followed the UMDDA's requirements. In Ekis v. Darr, 217 Kan. 817, 822, 539
P.2d 16 (1975), an inmate's motion did not start the clock under the UMDDA's parallel
act for out-of-state prisoners, the Interstate Agreement on Detainers, when the motion
was filed in the wrong court; was not accompanied by a certificate from custodial
officials; was sent by ordinary mail rather than first-class mail as required; "the motion
gave no hint that it was meant to be" a request for disposition under the agreement; and
the inmate did not waive extradition as the agreement required. The inmate later testified
he had not heard of the interstate agreement when he filed his motion, although a deputy
county attorney had sent him a letter informing him about the deficiencies in his notice
and referring him to the agreement after it was filed. The Ekis court held the motion did
not substantially comply, despite the first four deficiencies being "somewhat technical."
217 Kan. at 823. It observed that, "[i]t would have taken very little effort on Ekis' part to
ascertain and cure the deficiencies in his motion," in response to the attorney's letter, "but
he chose not to do so. He cannot, under these circumstances, allege 'substantial
compliance' with the Agreement." 217 Kan. at 825.


       Similarly, when something the UMDDA requires from the inmate is mistakenly or
incorrectly performed by prison officials without evidence of "affirmative wrongdoing"
by those officials, that mistake does not excuse compliance. Sweat, 235 Kan. at 578-79.
This is because it is the inmate's duty to ensure prison officials perform correctly in
addressing the inmate's request under the UMDDA. Therefore, "[w]ithout clear proof of
wrongdoing by the . . . officials, the [inmate] has not effectively shifted the . . . burden of
substantial compliance away from himself." 235 Kan. at 579.


       But when the inmate does what the UMDDA requires, statutory compliance may
be excused when a defect arises because prison officials failed to do those things required
of them. In those instances, the UMDDA's time limit may be triggered because it is a
                                          10
"right to which [the inmate] 'cannot be deprived by the laches of public officials.'"
Burnett, 297 Kan. at 455. In other words, once the inmate meets the inmate's burdens,
compliance may be excused when a defect arises because of a lack of compliance with
the things to be done by prison officials. In those instances, the 180-day time limit may
have been triggered because it is the inmate's right that "'cannot be deprived by the laches
of public officials.'" Burnett, 297 Kan. at 455.


       In Burnett, the court held the 180-day time limit began when the inmate submitted
his request to the district court, county attorney, and Department of Corrections, even
though the Department failed to provide its UMDDA-required certification. 297 Kan. at
454-55. The court reasoned that both the UMDDA and caselaw imposed the burden on
prison officials "to send the certification to the district court and county attorney" once
"the facts establish that the prisoner properly invoked the UMDDA." 297 Kan. at 454.
"Accordingly, if there was a deficiency in the execution of those statutory
responsibilities, that failure is not attributable to [the inmate], nor should it prejudice his
ability to invoke the statute." 297 Kan. at 455.


       We hold the 180-day time limit did not begin in Griffin's case until the district
court received the certificate on July 18, 2018, from the Secretary, notwithstanding the
fact Griffin may have performed all steps required of him earlier. We note that once
prison officials received Griffin's request—on July 6 at the latest—they prepared the
certification within two weeks and sent it to the court. And Griffin does not claim they
inappropriately discharged their statutory obligation to "promptly" process the
certification.


       In the end, Griffin simply attempts to stretch Burnett too far to establish a rule that
the inmate's substantial compliance always starts the UMDDA's 180-day time limit
despite the plain statutory language. He compares this to the prison mailbox rule under
                                            11
which a defendant's pleading is considered "filed" when submitted to prison authorities
for mailing. See Wahl v. State, 301 Kan. 610, 615, 344 P.3d 385 (2015). But the
UMDDA and its caselaw turn on both the inmate's actions and those of prison officials,
and the statute controls absent some claim that prison officials thwarted the inmate's
request by misfeasance or malfeasance.


       Under the statute's plain language, the 180-day clock does not begin to run until
the "receipt of the certificate by the court and county attorney from the secretary of
corrections." K.S.A. 2019 Supp. 22-4303(b)(1). And the statute is even more explicit now
than it was when Burnett was decided because the 2016 Legislature inserted specific
language starting the UMDDA's 180-day clock on receipt of the Secretary's certificate,
which ensures any request for disposition flows through the Secretary. L. 2016, ch. 32,
§ 3.


       Finally, we note the panel "[found] no violation of the Act" after "presum[ing]" a
14-day period between Griffin filing his motion to dismiss and the court resolving it
would be "charged against" him. Griffin, 2020 WL 1814297, at *4; see K.S.A. 2019
Supp. 22-4303(b)(1)(C), (b)(2). Griffin's petition for review does not challenge this
aspect of the panel's decision, so we express no opinion about that.


       Affirmed.




                                             12